ASSETMARK FUNDS ASSETMARK CORE PLUS FIXED INCOME FUND REGISTRATION # 811-10267 ATTACHMENT 770 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 08/24/05 Wal-Mart Stores 325,000 2,500,000,000 Lehman Brothers Goldman Sachs & Co, CSFB, JP Morgan, Lehman Brothers, BOA Securities, Banco Santander, Citigroup, DB Securities, Dresdner Kleinwort, HSBC Securities, Mitsubishi UFJ Securities, Morgan Stanley, RBS Greenwich Capital, Standard Chartered Bank, Td Securities, 09/09/05 Resona Bank 525,000 1,300,000,000 Merrill Lynch Goldman Sachs & Co, Merrill Lynch, UBS Securities 11/08/05 Unumprovident Finance Co. 250,000 400,000,000 JP Morgan Goldman Sachs & Co, JP Morgan
